Citation Nr: 0110981	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1970.  His DD Form 214 shows that his last duty of assignment 
was to a mortar battery battalion.  His awards and 
decorations include a Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
bilateral hearing loss.  

In his substantive appeal, VA Form 9, dated in January 2000, 
the veteran indicated that he desired a Travel Board hearing.  
In a March 2001 correspondence, he indicated that he no 
longer desired a hearing.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. 20.704(e) (2000).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA requires that VA provide an examination where there 
is competent evidence of a current disability, evidence (lay 
or medical) indicating that the disability or symptoms may be 
related to service, and the evidence of record is 
insufficient to decide the claim.

In this case, there is medical evidence of a current hearing 
loss.  The veteran has reported a continuity of hearing loss 
symptomatology since service, and has also reported exposure 
to noise in service.  The veteran's statements provide 
evidence that the hearing loss may be related to service.  
However, the veteran has not been afforded an examination to 
assess the relationship between the current disability and 
service.  Therefore, there is insufficient evidence to decide 
his claim, and an examination is necessary.

Accordingly, this matter is remanded for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all those who have treated him for a 
hearing loss disability.  The RO should 
then take all necessary steps to obtain 
copies of any records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

2.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of a hearing loss 
disability.  The examiner should review 
the veteran's claims folder including a 
copy of this remand.  

After the entire claims folder, including 
service medical records, has been 
reviewed, the examiner should note such 
review, and comment as to whether it is 
at least as likely as not that a hearing 
loss disability is a result of noise 
exposure during service or any other 
incident of active service.  The examiner 
should specifically offer an opinion as 
to whether any hearing loss was more 
likely than not to have preexisted 
service, and if so, to what extent 
hearing loss was aggravated by service, 
if any.  All findings should be reported 
in detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued should be considered.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that examination requested pursuant to 
this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for a 
scheduled examination could result in the denial of that 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

